
	

115 HR 5676 : Stop Excessive Narcotics in our Retirement Communities Protection Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5676
		IN THE SENATE OF THE UNITED STATES
		June 20, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XVIII of the Social Security Act to authorize the suspension of payments by Medicare
			 prescription drug plans and MA–PD plans pending investigations of credible
			 allegations of fraud by pharmacies.
	
	
 1.Short titleThis Act may be cited as the Stop Excessive Narcotics in our Retirement Communities Protection Act of 2018 or the SENIOR Communities Protection Act of 2018. 2.Suspension of payments by Medicare prescription drug plans and MA–PD plans pending investigations of credible allegations of fraud by pharmacies (a)In generalSection 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new paragraph:
				
					(7)Suspension of payments pending investigation of credible allegations of fraud by pharmacies
 (A)In generalThe provisions of section 1862(o) shall apply with respect to a PDP sponsor with a contract under this part, a pharmacy, and payments to such pharmacy under this part in the same manner as such provisions apply with respect to the Secretary, a provider of services or supplier, and payments to such provider of services or supplier under this title.
 (B)Rule of constructionNothing in this paragraph shall be construed as limiting the authority of a PDP sponsor to conduct postpayment review..
 (b)Application to MA–PD plansSection 1857(f)(3) of the Social Security Act (42 U.S.C. 1395w–27(f)(3)) is amended by adding at the end the following new subparagraph:
				
 (D)Suspension of payments pending investigation of credible allegations of fraud by pharmaciesSection 1860D–12(b)(7).. (c)Conforming amendmentSection 1862(o)(3) of the Social Security Act (42 U.S.C. 1395y(o)(3)) is amended by inserting , section 1860D–12(b)(7) (including as applied pursuant to section 1857(f)(3)(D)), after this subsection.
 (d)Clarification relating to credible allegation of fraudSection 1862(o) of the Social Security Act (42 U.S.C. 1395y(o)) is amended by adding at the end the following new paragraph:
				
 (4)Credible allegation of fraudIn carrying out this subsection, section 1860D–12(b)(7) (including as applied pursuant to section 1857(f)(3)(D)), and section 1903(i)(2)(C), a fraud hotline tip (as defined by the Secretary) without further evidence shall not be treated as sufficient evidence for a credible allegation of fraud..
 (e)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2020.
			
	Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk
